Wright, J.,
concurring in part and dissenting in part. I concur in the majority’s conclusion that the Consumer Sales Practices Act applies to the transaction at issue herein. However, I cannot join in the syllabus law announced today, which in my view is unduly broad.
The majority in effect converts into a “consumer transaction” any sale of real estate accompanied by the transfer of personal property or the provision of a service, regardless of the significance of the property or service or its relation to the real estate transaction. For example, the Consumer Sales Practices Act might well apply to the typical sale of residential property whenever furniture or any other household item is included in the transaction. Similarly, as appellee correctly suggests, the Act will apply to virtually every transfer of a condominium unit, as condominium ownership typically includes the receipt of common services for a periodic fee. Such a result *196was never contemplated by the General Assembly and will lead to all manner of undesirable and frivolous litigation.
I would narrow the circumstances under which R.C. Chapter 1345 may be applied to what is in substance a real estate transfer. In my view, a “mixed” transaction would fall within the protections of the Act only where the transfer of personal property, or the service provided, is intertwined with the sale of the realty. Because the transfer of the steak knives in the instant case was an integral part of ap-pellee’s solicitation scheme, I would find that this transfer is inextricably intertwined with the sale of the campground lot. The key to this case is the “solicitation” and the methodology used by the seller. Accordingly, I concur in the majority’s ultimate conclusion that R.C. Chapter 1345 applies in this case.